 424DECISIONSOF NATIONALLABOR RELATIONS BOARDMasco Products,Inc.andRichardL. Russell. Case14-CA-6527July 26, 1972DECISION AND ORDERBY CHAIRMANMILLER ANDMEMBERS JENKINSAND KENNEDYOn April 6, 1972, Trial Examiner Owsley Voseissued the attached Decision in this proceeding.Thereafter, the General Counsel filed exceptions anda supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbrief and has decided to affirm the Trial Examiner'srulings, findings, and conclusions and to adopt hisrecommended Order except as modified below.The sole question in this case at the present stage ofthis proceeding is what remedy should be ordered forRespondent's violating Section 8(a)(3) and (1) of theAct by discharging Richard L. Russell, the ChargingParty, in retaliation for filing a grievance with hisUnion.' In his recommended Order the TrialExaminer, for reasons that will be discussed below,required only that Respondent grant Russell the firstjob becoming available at the plant and pay himbackpay for four 37-1/2 hour weeks at the rate of$3.60 an hour. The General Counsel contends thatthisproposed remedy is not adequate. We agree.The normal remedy for a discharge in violation oftheAct is an order requiring the unlawfully dis-charged employee to be immediately reinstated withfull backpay. To avoid such an order, the Respon-dent must prove that the discharged employee wouldhave been terminated at some later date for nondis-criminatory reasons had he not been unlawfullydischarged.2We find that Respondent failed to makethe necessary proof.The only evidence Respondent offered whichmight have established a specific date on whichRussellwould have been laid off for economicreasons had he not been unlawfully discharged wasthe testimony of its president, Emanuel Schwartz.Schwartz testified that he had intended to informRussell on October 4, 1971, the date on which heactually discharged him, that Russell would be laidoff the following week. Although Schwartz assertedthat his determination to lay Russell off arose solelyfrom his desire to be able to increase the number ofiRespondent did not except to the Trial Examiner's findings, conclu-sions,orOrderThe General Counsel excepted only to the proposedworking hours of the remaining employees, who wereon a 30-hour week at the time, several factors makehis testimony incredible. Respondent's employeeshad been on a reduced workweek for over 2 monthsduring which Schwartz had not contemplated anylayoffs; Schwartz made his decision to lay Russell offon the day after Russell complained to him that hewas being underpaid and asked for backpay; andSchwartz laid Russell off immediately after finding acopy of the grievance over back wages that Russellhad filed with the Union. We find, as the TrialExaminer did, that these facts establish an unlawfulmotivation behind Schwartz' decision to lay Russelloff.Apart from Schwartz' testimony which the TrialExaminer discredited, there is no other evidence inthe record that would establish a date on whichRussell would have been laid off absent discrimina-torymotivation.The Trial Examiner neverthelessfound that Russell would have been laid off foreconomic reasons 30 days after he was actually laidoff.The lack of evidence to support this finding ismanifested by the Trial Examiner's statement that"[f ]ashionmg a backpay remedy in a case like this isdifficult because it is almost impossible to determinewith accuracy what course the Respondent wouldhave pursued had it not suddenly laid off Russellwithout notice." Clearly, Respondent has not met itsburden of proving that Russell would have beenlawfullydischarged at some later date had hisdiscriminatory discharge not occurred. We thereforefind that the normal remedy of immediate reinstate-ment with full backpay should be granted.THE REMEDYAs we have found that Respondent unlawfully laidoff Richard L. Russell on October 4, 1971, and thatthe record herein does not establish that he wouldhave been laid off at any subsequent time, we shallmodify the Trial Examiner's remedy in the mannerdescribed below.We shall direct, in the light of our decision herein,that Respondent offer to Richard L. Russell immedi-ate and full reinstatement to his former job or, if thatjob no longer exists, to a substantially equivalentposition, without prejudice to his seniority or otherrights and privileges, and make him whole for anyloss of earnings he may have suffered by reasonthereof by payment to him of a sum of money equalto that which he would normally have earned aswages from the date of his discharge to the date ofRespondent's offer to reinstate him, together withinterest thereon, less net earnings, if any, during suchremedy2Trico Products Corp,195 NLRB No 198198 NLRB No. 70 MASCO PRODUCTS, INC.period. Backpay and interest shall be computed inthe manner prescribed in F.W. Woolworth Company,90 NLRB 289, andIsisPlumbing & Heating Co.,138NLRB 716.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-edOrder of the Trial Examiner, as hereinaftermodified,and hereby orders that Respondent,Masco Products, Inc., St. Louis, Missouri, its officersagents, successors, and assigns, shall take the actionset forth in the Trial Examiner's recommendedOrder, as modified herein:1.We amend the Trial Examiner's recommendedOrder by substituting the following paragraph 2(a):"(a) Offer to employee Richard L. Russell immedi-ate and full reinstatement to his former job or, if thatjob no longer exists, to a substantially equivalentposition, without prejudice to his seniority or otherrights and privileges, and make him whole for anyloss of earnings he may have suffered by reason ofthe discrimination against him, in the manner and tothe extent provided in this section of this Decisionentitled "The Remedy."2.Substitute the attached notice for the TrialExaminer's notice.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial in which all parties had the opportunityto present their evidence, it has been decided that weviolated the law and we have been ordered to postthis notice.We intend to carry out the Order of theBoard and abide by the following:WE WILL NOT lay off or otherwise discriminateagainst any employee for filing grievances withhis collective-bargaining representative.WE WILL NOT threaten employees with dis-charge, layoffs, more harsh working conditions,or other reprisals for filing grievances with theircollective-bargaining representative.WE WILL NOT direct or instruct our employeesnot to take up grievances with their collective-bargaining representative.WE WILL NOT coercively question employees425concerning the filing of grievances or other unionmatters.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exerciseof the rights guaranteed in Section 7 of the Act.WE WILL offer to Richard L. Russell immediateand full reinstatement to his former position or, ifthat position no longer exists, to a substantiallyequivalentposition,without prejudice to hisseniority or other rights and privileges, and wewillmake him whole for any loss of pay he mayhave suffered by reason of our discriminationagainst him.MASCO PRODUCTS, INC.(Employer)DatedBy(Representative)(Title)We will notify immediately the above-named indi-vidual,ifpresently serving in the Armed Forces oftheUnited States,of the right to full reinstatement,upon application after discharge from the ArmedForces,in accordance with the Selective Service Actand the Universal Military Training and Service Act.This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard'sOffice,210 North 12th Boulevard, Room448,St.Louis,Missouri63101,Telephone314-622-4167.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEOWSLEY VOSE, Trial Examiner: This case, tried beforeme at St. Louis, Missouri, on February 7, 1972, pursuant toa charge filed on November 12, 1971, and a complaint andamendment to the complaint dated December 16 and 29,1971, presents the following questions: (1) whether theRespondent laid off RichardRussell, the Charging Party,because he filed a grievance concerning his rate of pay withInternationalAssociation ofMachinists and AerospaceWorkers, District No. 9, herein called District No. 9, inviolation of Section 8(a)(3) and (1) of the Act, and (2)whether the Respondent threatened Russell with reprisalsbecause of his grievance activities and engaged in otherconduct in violation of Section 8(a)(1) of the Act. 426DECISIONSOF NATIONALLABOR RELATIONS BOARDUpon the entire record, my observation of the witness-es,' and after due consideration of the briefs filed by theGeneralCounsel and the Respondent, I make thefollowing:rehirings, and a provision requiring that a week's notice begiven in cases of employee terminations or that pay begiven in lieu thereof. The agreement further provided for aguaranteed 40-hour week.FINDINGSAND CONCLUSIONSI.THE RESPONDENT'S BUSINESSThe Respondent is engaged in the rebuilding and sale ofrebuilt carburetors and related items at its plant in St.Louis,Missouri.During the calendar year 1971, arepresentative period, the Respondent shipped to out-of-statedestinationsmore than $50,000 worth of rebuiltcarburetors and related items. Upon the foregoing factswhich are admitted by the Respondent, I find that theRespondent is engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDInternational Association of Machinists and AerospaceWorkers, District No. 9, is a labor organization within themeaning of Section 2(5) of the Act.III.THE UNFAIRLABOR PRACTICESA.The Layoff or RichardRussell inViolation ofSection 8(a)(3) and (1) of the Act; the ThreatsAgainst Russell and Other Acts of Interference,Restraint,and Coercion in Violation of Section8(a)(1)1.BackgroundAt the timeof Russell's layoff on October 4, 1971, theRespondent had six employees. Four of these men,includingRussell,were carburetor rebuilders. The othertwo men disassembled carburetors and cleaned parts. Theywere referred to at the trial as "teardown" men. TheRespondent's employees were covered by a single compre-hensive collective-bargaining agreement with two unions,DistrictNo. 9 and Automotive, Petroleum and AlliedIndustriesEmployees Union Local 618, herein called Local618.Under the agreement which is effective until June 20,1972, the Respondent's carburetor rebuilders belong toDistrictNo. 9 and the "teardown"men belongto Local618. The agreement provided different wage scales for thetwo categories of employees, "Carburetor RebuildingEmployees" being entitled to $3.60 per hour effective July1,1972, and "Disassemblers and parts cleaners" beingentitled to $3.20 per hour. The agreement also containedseniorityprovisions, requiring among other things thatseniority should be taken into consideration in layoffs andIIn accordance with my announcement at the trial, I have reconsideredmy ruling rejecting Resp. Exhs. I and 3 and they are hereby received inevidence.Resp.Exh. I consists for the most part of communications writtenby Russell to District No.9 more than a month after his layoff concerning asettlement of his case against the Respondent.Resp.Exh. 3is a letterwritten by Russell on January4, 1972,to his father-in-law,ForemanEdward Gronke,at his home which is clearly offensive not only in itscontent but also in the vulgar manner in which he addressed it. TheRespondent argues that these letters reflect an attitude which is wholly2.The Respondent's supervisory hierarchyThe majority stockholder and president of the Respon-dent is Emanuel Schwartz. Schwartz also owns anotherenterprise, Liberty Auto Salvage Company, to which hedevotes most of his time. Schwartz visits the Respondent'splant for brief periods only, once or twice a day. WilliamGelfand is the general manager of the Respondent'soperations.Gelfand is also in charge of sales for theRespondent and these duties frequently take him awayfrom the plant.Under Gelfand are Lloyd Johannpeter and EdwardGronke.Gelfand testified that Johatinpeter was theforeman and that Gronke was his assistant. Gronke, whodoes some carburetor rebuilding work, characterizedhimself as a leadman. In an affidavit given to the attorneytrying the case for the General Counsel on December 2,1971, President Schwartz admitted that "Lloyd Johannpet-er& Ed Gronke are both foremen.... They both haveauthority to assign work to the men & to see that the menperform the work efficiently & correctly."The Respondent does not dispute the fact that Gelfandand Johannpeter are supervisors within the meaning ofSection 2(13) of the Act. It does suggest that Gronke doesnot possess such supervisory authority. The record shows,however, that in assigning work Gronke exercises hisindependent judgment in appraising the capabilities of thecarburetor rebuilders; that he has authority to makerecommendations regarding the hiring and firing of men,which recommendations would be given serious considera-tion by General Manager Gelfand; and that Gronke keepsrecords of the production of the carburetor rebuilders. Therecord also shows that Gronke instructs and trains the menand that he receives 50 cents per hour more than thecarburetor rebuilders.Upon these facts I conclude thatGronke possesses supervisory authority within the meaningof Section 2(11) of the Act and that the Respondent,therefore, is responsible for his conduct.3.The discharge of RichardRussellon October 4Russell was hired by the Respondent in November 1970upon the recommendation of Foreman Gronke, who isRussell's father-in-law.Russell was first assignedto "teardown" work and waspaid the contractualwage ratefor such work then in effect,$3 per hour. On March 2, 1971, upon the retirement of anelderlycarburetor rebuilder,Russellwas selected toreplace him. However, the Respondent continued to payinconsistent with Russell being a truthful witnessand that forthis reasonRussell's testimony should be rejected in its entirety. I have taken thisargument into consideration in weighing the conflictingtestimonydiscussedbelow but conclude that,while these letters do not reflect favorably uponRussell, theydo not call for the conclusion urged by the Respondent, thatRussell"fabricated"the charge whichhe filed withthe Board and thetestimonywhich he gave at the trial.In fact,on the issue of theRespondent'smotivation for discharginghim whenit did there is no seriouscontroversyas to the facts. MASCO PRODUCTS, INC.Russell at thelower contractual rate for "teardown" work.Russell joinedDistrictNo. 9 about this time, as wasrequired by the union security provision of the agreement.Russell continueddoing rebuilding work at the lowerrate for about 6 months. At this time, ascertaining that theother carburetor rebuilders were being paid 40 cents perhour more than he was, Russell remarked about this fact toForeman Gronke in the presence of Foreman Johannpeter.Gronke stated, according to Russell's testimony which Icredit, that the agreement provided for an apprentice rateand that he was not entitled to the rebuilder's rate untilafter he had worked as a rebuilder for a year. ThenRussellasked to see a copy of theagreement.Gronke stated thatPresident Schwartz had the contract in his office at theLibertyAuto Salvage Company and that Russell hadbetterhave a good reason to want tosee it.Russellinformed Gronke that he was going to District No. 9 andexamine acopy of theagreementand that if what Gronkehad told him about the apprentice rate was erroneous hewas goingto file a grievance. Russell credibly testified thatGronke angrily rejoined as follows:You better make sure you've got a grievance before yougo down there, because if you go down to the unionand file a grievance that it would upset Manny[President Emanuel Schwartz] and he would fire me[Russell] or lay me off.2Such a threat unquestionably constituted interference,restraint, and coercion, in violation of Section 8(a)(1) of theAct.Around September 23 Russell left for the office ofDistrictNo. 9 at 7 a.m., before going to work for theRespondent. Charles Van Bibber, the business agent forDistrictNo. 9 having the responsibility for servicing thelabor agreement with the Respondent, gave Russell a copyof the agreement to look at.3 This agreement does notprovide for a different rate of pay for apprentice rebuild-ers.Russellarrived back at the plant and started to work at9 a.m. that day.Later that day, around 12:30, President Schwartz calledRussell outon to the sidewalk in front of the plant and, asRusselltestified, told him as follows:I better not hear you going to the union again, and thatif you have any grievances, you come to me. I have ashop steward at the other place and he's nothing, all themen come to me with their grievances, and that if youhave a grievance, you come to me and we'll work it out.Russellreplied that he would like to make thesame as theother rebuilders since he did as much work as the others.2Foreman Gronke admitted that he told Russell on this occasion that itwould not be a good idea to go down to the Union at the present timebecause things were "rough" and that if there was any chance of a layoff hemight be the first man laid off as he was the last man hired.Even underGronke's version of the conversation,the statement violated Sec. 8(a)(1) oftheAct. By linking Russell's going to the Union with the possibility of alayoff,Gronke subtly threatened Russell with retaliatory action forengaging in an activity protected by Sec. 7.3Although Van Bibber did not recall having given Russell a copy of thecontract on this occasion,Russell was so positive of his identification ofVan Bibber that I am convinced that his recollection is more accurate thanVan Bibber's. In any event,except for credibility purposes, it is immaterialwhich business agent gave Russell the agreement.4Schwartz denied having any such conversation with Russell.However,itiswholly consistent with Schwartz'layoff of Russell on October 4,427Schwartz, stating that he did not have the money, left thepremises.4 President Schwartz' instructions to Russell notto go to District No. 9 with his grievances clearly infringeda fundamental right guaranteed by the Act to employeeswho have chosen union representation. Accordingly, suchconduct violated Section 8(a)(1) of the Act. Cf.Dr. J. C.Campbell et at,157 NLRB 1004, 1008-10, 1012.On Thursday, September 30, Foreman Johannpeter andGronke told Russell it was the wage price freeze which wasresponsible for Russell's not receivingthe same wages asthe other rebuilders, and at thesame timegaveRussell adocument apparently supporting their assertion. Thisprompted Russell to go to the office of District No. 9 asecond time. Russell left the plant at 2 p.m. that day anddid not return that afternoon.The next morning, Friday, October 1, about 9 o'clockGeneralManager Gelfand spoketoRussellas follows:"You went to the union, right?" I said, "Right." Hesaid, "Are you going to file a grievance," and I said,"Right, I am." Then he said, "I would like 20carburetors a day from you now," and then he turnedaround and walked away .5While the goal set by the Respondent for its rebuilders was20 carburetors a day, Russell's undenied testimony is thatnot a single rebuilder regularly rebuilt 20 carburetors aday. Russell's own average, according to his testimony was13 to 15 a days In these circumstances Gelfand's 20carburetors-a-day statement to Russell amounted to anillegal threat to impose more arduous working conditionsupon Russell for indicating that he was going to file agrievancewithDistrictNo. 9. Furthermore, Gelfand'squestioning of Russell as to whether he was going to file agrievance, when considered in the light of the threat whichimmediately followedRussell'sgiving an affirmativeanswer, constituted a further violation of Section 8(a)(1) ofthe Act.Shortly. afterGelfand's conversation with Russell onFriday morning, October 1, Russell approached PresidentSchwartz with an inquiry about his wage rate. Schwartzsuggested that they go out on the sidewalk hi front of theplant to discuss the matter. Russell asserted that he wasentitled to the same wage rate as the other rebuilders,claimed that he was entitled to backpay foran unstatedperiod, and urged that he had a day's pay coming to himfor the holiday on his birthday which he had not beengiven. Schwartz asked Russell why he had not come to himsooner, if he believed he had an increase in pay coming tohim. Russell did not answer. Schwartz stated that he couldnot worry about back wages, but that he would giveimmediatelyupon being informed of Russell's filing of a grievance, forSchwartz tohavemade such a statement. Russell impressed me asattemptingto testify truthfully,Accordingly,Ido not credit Schwartz'denial.5The above-quotedtestimony is Russell's.Gelfandcategorically deniedhavingthis conversation with Russell.The statement attributed by Russellto Gelfand does not seemto meto be one which an employee would be aptto fabricate. President Schwartz' own testimonyand conduct establishesthat he resentedRussell's going toDistrict No. 9 witha grievance.Gelfand'sstatementiswholly consistent with suchan attitude.Under all thecircumstances, I creditRussell's testimonyabove-quoted.8Although as found above, ForemanGronke keeps productions recordsfor all the rebuilders, these recordswere not offered in refutation ofRussell's testimony. 428DECISIONSOF NATIONALLABOR RELATIONS BOARDRussell the regular rebuilders'wages commencing on thefollowing Monday.?At 2 p.m. on Friday, October 1, Russell notifiedForeman Johannpeter that he was going down to the officeof District No. 9 ditd-filievance. Johannpeter said"O.K." At the union office Russell filled out the grievanceform in which he claimed that he was entitled under theagreement to higher hourly wages, backpay, and birthdayholiday pay. Also included in the grievance was a referenceto the 40-hour workweek provision. At the Distract No. 9office Russell was instructed to give the foreman a copy ofthe grievance when he returned to work. Russell did not goback to work that Friday afternoon.On the following Monday, October 4, Russell reportedforwork at 8 a.m. as usual. Russell gave ForemanJohannpeter a copy of the grievance. At 9 a.m. PresidentSchwartz summoned Russell from his workbench to thesidewalk in front of the office. Schwartz, holding the copyof the grievance in his hand, told Russell that he was goingto have to lay him off, explaining that he did not haveenough money. Schwartz then had Foreman Gronke,Russell's father-in-law, sent out in front. After Gronkearrived, Schwartz told him that he was going to have to layRusselloff and that he hoped that there would be no hardfeelings.Gronke replied, as Russell testified, that therewere "no hard feelings at all." Then Gronke said toRussell, "Well you done this to yourself, buddy boy, I triedto warn you."8 No mention was made by Schwartz thatRussell would be given a week's pay in lieu of the week'snotice required by the union agreement .9The very day that Russell was laid off the remainingemployees were restored to a 40-hour workweek.4.TheRespondent's contentions concerningRussell's layoff;conclusionsThe Respondent contends primarily that Russell was laidoff for economic reasons, although it in effect concedesthat the layoff was accelerated by I week because ofRussell's filing of the grievance with District No. 9.President Schwartz testified that over the weekend, afterhisdiscussionwithRussell on Friday, October 1, hedecided because of economic conditions to give notice toRussell,on Mondaymorning,October 4, that he would belaid off a week later, but that he "might have pushed it upan extra week . . . when [he] saw the grievance." 10Schwartz also testified that he selected Russell because hehad the least seniority of any employee at the plant, andthat since the layoff of Russell he had not hired anyemployee to replace Russell.Regarding the Respondent's claim of economic necessi-ty,Schwartz testified that the Respondent's business hadbeen in a slump during all of 1971. Schwartz, however, did7The foregoing findings are based on the testimony of PresidentSchwartzRusselldenied having any conversation with Schwartz onOctober I However, I believe Russell's recollection is faulty in this regardBGronke's version of this statement is as follows"Richard Russellstarted all of it,he can end it."9While at first Schwartz testified that he told Russell at the time of thelayoff that he was going to pay him for the full week, Schwartz lateradmitted that he was sure that Russell did not know he was going to beoffered this pay when he and Russell parted on October 4not produce any monthly sales records to substantiate histestimony in this regard.ii However, the Respondent didfurnish records prepared by a certified public accountantwhich indicate that the Respondent's financial positiondeteriorated during 1971, that it suffered a net operatingloss of $2,148.98 for the year, and that it experienced asubstantial net decrease in working capital. The Respon-dent also produced records showing that for 2 weeks inJuly 1971, the whole month of August, and the first 2weeks in September the employees' hours were reducedfrom 40 per week to 37 1 /2 hours, and in the last 2 weeks inSeptember the employees hours were further reduced to 30hours per week.In further support of the Respondent's contention thatRussell's layoffwas economically motivated Schwartztestified that his customers were very slow in meeting theirobligations and that consequently at times he had extremedifficultyin meetingthe Respondent's payroll.Considering all of the facts of the case, I am convincedthatSchwartz' layoff of Russell on October 4 wasprompted by his resentment of the fact that Russell hadfileda grievance with District No. 9. Not only didSchwartz virtually admit as much but he also testified thathe was "pretty peeved" at Russell's conduct. Furthermore,Schwartz' action in hastily removing Russell from thepayroll without giving him an opportunity to work out theweek, as he assertedly had decided to do over the weekend,and without offering Russell a week's pay in lieu of notice,as he was obliged to do under the labor agreement, clearlyindicates that much more was involved than a layoff foreconomic reasons. I conclude that Russell's layoff wasmotivated by prohibited considerations and that it violatedSection 8(a)(3) and (1) of the Act.However, I am equally persuaded that the Respondentwas in financial difficulties and that a reduction in forcewas inevitable. The reduced workweek, including thereduction to 30 hours a week which the employeesconsented to in writing shortly before Russell's layoff,indicates the employees' recognition that the Respondentwas having serious problems. With the labor agreementproviding for a guaranteed 40-hour week and District No.9 alerted to the fact that the Respondent was not observingthis contractual requirement, it was only a matter of timebefore the Respondent would be required to reduce itsforce so as to enable it to come into compliance with the40-hour week guarantee. Russell, as the junior employee ontheRespondent's work force, would be the employeeaffected under the seniority clause of the labor agreement.The fact of the Respondent's financial difficulties and thenecessity for a reduction-in-forcewillbe taken intoconsideration in framing the remedy.10As found above, the labor agreement provided for a week's notice, orpay in lieu thereof,in case of employee terminations11The Respondent did supply monthly sales figures for the months ofOctober 1971 through January 1972 However, these figures are not helpfulin that they cover a period after the decision to lay off Russell was madeand no figures for earlier months,to afford a basis for comparison, weresupplied In any event, the figures as to sales for October through December1971 average about $9,600 a month, which was the average monthly salesvolume for all 12 months in 1971 MASCO PRODUCTS, INC.429CONCLUSIONS OF LAW1.By threatening Richard Russell with discharge,layoff, and more arduous working conditions if he filed agrievance, by instructing Russell not to go to District No. 9with a grievance but rather to take any grievance directlyto the Respondent's president, and by coercively question-ing Russell as to whether he was going to file a grievance,theRespondent has interfered with, restrained, andcoerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act, thereby violatingSection 8(a)(1) of the Act.2.By laying off Richard Russell for filing a grievancewithDistrictNo. 9, the Respondent has engaged indiscrimination in regard to tenure of employment, therebydiscouraging membership in District No. 9 in violation ofSection 8(a)(3) and (1) of the Act.3.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.The RemedyHaving found that the Respondent has engaged in unfairlabor practices, my recommended Order will direct that theRespondent cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of theAct.Ihave found that the Respondent laid off RichardRussell in violation of the Act and also that because ofeconomic conditions at the plant Russell would have beenlaid off at some later date. To remedy this unlawful layoffmy recommended Order will require that the Respondentreinstate Russell to the first job becoming available at theplant after his layoff, dismissing if necessary to make roomfor Russell, any employee hired since the date of Russell'slayoff. If the first job becoming available at the plant is oneas a "teardown" man, Russell shall be offered this job, butat the rate of pay for "teardown" men. Whether or notRussell refuses an offer of a job as "teardown" man, heshall nevertheless be entitled to an offer of the first jobbecoming available as a carburetor rebuilder. Any offer ofreinstatement made to Russell shall be without prejudice tohis seniority and other rights and privileges.Should the Respondent fail to offer Russell the first jobbecoming available after his layoff, Russell shall beentitled to backpay at the rate of the job becomingavailable commencing with the date the job becameavailable and continuing until the date the RespondentoffersRussell reinstatement, lessRussell's net interimearnings.Fashioning a backpay remedy in a case like this isdifficult because it is almost impossible to determine withaccuracy what course the Respondent would have pursuedhad it not suddenly laid off Russell without notice.President Schwartz asserts that Russell would have beenlaid off a week later, in any event. Of this I am doubtful.Prior to Russell's filing of the grievance, although theRespondent's financial situation remained about the same,12 In the event no exceptions are filed to this recommended Order asprovided in Sec. 102.46 of the Rules and Regulations of the National LaborRelations Board, the findings, conclusions, and recommended Order hereinshall, as provided in Sec. 10(c) of the Act and in Sec. 102.48 of the RulesSchwartz had let the situation drift for many monthswithout resorting to a reduction-in-force. There are certainfactors which limited Schwartz' freedom of action, howev-er.Schwartz could not continue ignoring the guaranteed40-hour week provision of the laboragreementindefinitely,particularly since District No. 9 had been made aware inconnection with the filing of Russell's grievance that theemployees were currently on a 30-hour week.BusinessAgent Van Bibber testified that, upon a request from theemployer, District No. 9 would sanction a departure fromthe contractual requirement for a 30-day period, with thepossibility of an extension for another 30 days. Van Bibberfurther testified that at the option of the employer, hecould at any time resort to a reduction-in-force, laying offthe junior employees, in order to make it possible to givethe remaining employees 40 hours a week.In this kind of a situation, in my opinion, it isappropriate to arrive at an approximate remedy. In view ofall the facts of the case it is my opinion that a reasonableremedy would be one based on the assumption that theRespondent would have keptRussellon the payroll for 4additional weeks of 37 1 /2 hours.The 4-week provision is a compromise, taking intoconsideration, on the one hand, the fact that under thelaboragreement the Respondent could resort to areduction-in-force at any time to bring itself into compli-ance with the 40-hour week requirement and, on the otherhand, the fact that the Respondent might have beengranted up to 60 days by District No. 9 to bring itself intocompliance.In view of the fact that immediately afterRussell's layoffthe Respondent restoredthe remainingfive employees to afull 40-hour workweek, I do not believe it reasonable toassume that had Russell not been laid off that theRespondent would have kept all the employees on a 30-hour workweek any longer. Six employees working a 30-hour week would not have been able to produce thevolume of work actually put out by the five employees whoworked a 40-hour week after the layoff. In addition, the 30-hour workweek resulted in such a drastic reduction in theemployees' pay that the Respondent could not haveexpected them to put up with his contractual violationmuch longer.For the foregoingreasonsI find that Russell is entitled tobackpay calculated on the basis of 4 37 1/2-hour weeks at$3.60 per hour,lesshis net interim earnings.Russell'sbackpay shall includeinterestat 6 percent per annum.IsisPlumbing & Heating Co.,138 NLRB 716.Upon the foregoing findings and conclusions and theentire record, and pursuant to Section 10(c) of the Act,there is hereby issued the following recommended:ORDER 12The Respondent,Masco Products, Inc., St. Louis,Missouri, its officers,agents,successors,and assigns, shall:1.Cease and desist from:(a)Discouraging membershipin InternationalAssocia-and Regulations,be adoptedby theBoard and become its findings,conclusions,and Order,and all objections thereto shall be deemed waivedfor all purposes. 430DECISIONSOF NATIONALLABOR RELATIONS BOARDtion of Machinists and Aerospace Workers District No. 9,or any other labor organization, by laying off or in anyother manner discriminating against employees in regardto their hire or tenure of employment or any terms orconditions of employment.(b) Threatening employees with discharge, layoff, morearduous working conditions or other reprisals for filinggrievances with their collective-bargaining representative.(c)Directing or instructing employees not to take upgrievances with their collective-bargaining representative.(d)Coercively questioning employees concerning thefiling of grievances of other union matters.(e) In any other manner interfering with, restraining, orcoercing its employees in the exercise of the rightsguranteed in Section 7 of the Act.2.Take the following affirmative action which it isfound will effectuate the policies of the Act:(a)Offer to Richard Russell reinstatement to the firstpositionaseither"teardown"man or as carburetorrebuilder becoming available after Russell's layoff, withoutprejudice to his seniority and other rights and privileges,and pay him backpay, all as provided in the section of thisDecision entitled "The Remedy."(b)Notify Richard Russell, if presently serving in theArmed Forces of the United States, of his right to'reinstatement as provided herein upon application inaccordancewith the Selective Service Act and theUniversalMilitary Training and Service Act, as amended,after discharge from the Armed Forces.(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, as well as all other recordsnecessary to analyze and compute the amount of backpaydue under the terms of this recommended Order.(d) Post at its plant at St. Louis, Missouri, copies of theattached noticemarked "Appendix." 13 Copies of saidnotice, on forms provided by the Regional Director forRegion 14, after being duly signed by the Respondent'srepresentatives, shall be posted by the Respondent imme-diately upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by the Respondentto insure that said notices are not altered, defaced, orcovered by any other material.(e)Notify the Regional Director for Region 14, inwriting,within 20 days from the receipt of this Decision,what steps have been taken to comply herewith. i4i13 In the event that the Board's Order is enforced by a Judgment of a14 In the event that this recommended Order is adopted by the BoardUnited States Court of Appeals, the words in the notice reading "Posted byafter exceptions have been filed, this provision shall be modified to read.Order of the National Labor Relations Board" shall be changed to read"Notify the Regional Director for Region 14, in writing, within 20 days"Posted Pursuant to a Judgment of the United States Court of Appealsfrom the date of this Order, what steps the Respondent has taken to complyEnforcing an Order of the National Labor Relations Board "herewith "